Dodge, J.
A careful examination of the evidence fails to disclose any clear preponderance against the material findings of fact. Indeed, the only serious question is as to whether plaintiffs were so informed of the deficiency in the quantity of the land before purchasing that they cannot be deemed to have relied upon defendant’s statement in that'respect. On this, however, there is considerable conflict of evidence, and certain maps referred to therein present upon the trial below are not brought here in the bill of exceptions. Such maps may have served to strongly support the findings and, in their absence, such must be presumed to have been their effect. If they tended to the contrary, appellant should have incorporated them in the bill of exceptions. Independently of this subject, however, the misrepresentations as to the quantity of clay loam and of cultivated lands are both material and are adequately proved.
By the Court. — Judgment affirmed.